[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 10-15852         ELEVENTH CIRCUIT
                          Non-Argument Calendar    SEPTEMBER 7, 2011
                        ________________________        JOHN LEY
                                                         CLERK
                 D.C. Docket No. 8:10-cr-00062-JDW-TBM-5

UNITED STATES OF AMERICA,


                                 llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,


                                    versus


JESUS TAPIA,


                              llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                       ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                            (September 7, 2011)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
      Jesus Tapia appeals his 108-month sentence, imposed after pleading guilty

to conspiracy to possess with intent to distribute 5 kilograms or more of cocaine,

in violation of 21 U.S.C. §§ 841(a)(1) and 846. On appeal, Tapia argues that the

district court erred in denying his request for a minor-role reduction, pursuant to

U.S.S.G. § 3B1.2(b), by failing to recognize his limited role as a mechanic at the

bottom of the hierarchy, his lack of knowledge or understanding of the scope and

structure of the criminal enterprise, his receipt of a flat-fee payment, and his lack

of an ownership interest in the venture.

      We “review a district court’s denial of a role reduction for clear error.”

United States v. Bernal-Benitez, 594 F.3d 1303, 1320 (11th Cir.), cert. denied, 130

S.Ct. 2123 (2010). “[T]he proponent of the downward adjustment bears the

burden at all times of establishing [his] role in the offense by a preponderance of

the evidence.” United States v. De Varon, 175 F.3d 930, 934 (11th Cir. 1999) (en

banc). When determining a defendant’s role in the offense, “the district court has

considerable discretion in making this fact-intensive determination . . . .” United

States v. Boyd, 291 F.3d 1274, 1277-78 (11th Cir. 2002). Furthermore, “[i]n

making the ultimate determination of the defendant’s role in the offense, the

sentencing judge has no duty to make any specific subsidiary factual findings.”

De Varon, 175 F.3d at 939. “So long as the district court’s decision is supported

                                           2
by the record and the court clearly resolves any disputed factual issues, a simple

statement of the district court’s conclusion is sufficient.” Id. (emphasis in

original).

      When an offense is committed by more than one participant, a role

reduction under U.S.S.G § 3B1.2 may apply, and a defendant may receive a

four-level decrease in his base offense level if his role in the offense was minimal,

a two-level decrease if his role was minor, and a three-level decrease if his role

was somewhere in between. U.S.S.G. § 3B1.2; see also U.S.S.G. § 3B1.2,

comment. (n.2). These reductions are available “for a defendant who plays a part

in committing the offense that makes him substantially less culpable than the

average participant.” U.S.S.G. § 3B1.2, comment. (n.3(A)). Section 3B1.2 of the

Sentencing Guidelines authorizes a district court to reduce a defendant’s offense

level by two levels if the defendant was a “minor participant” in the criminal

activity. U.S.S.G. § 3B1.2(b). A “minor participant” means any participant “who

is less culpable than most other participants, but whose role could not be described

as minimal.” Id., comment. (n.5).

      In determining whether a minor-role adjustment applies, the district court

should consider the following two principles. The court should consider “first, the

defendant’s role in the relevant conduct for which [he] has been held accountable

                                          3
at sentencing, and, second, [his] role as compared to that of other participants in

[his] relevant conduct.” De Varon, 175 F.3d at 940. As to the first prong of the

De Varon analysis, we explained that “[o]nly if the defendant can establish that

[he] played a relatively minor role in the conduct for which [he] has already been

held accountable—not a minor role in any larger criminal conspiracy—should the

district court grant a downward adjustment for minor role in the offense.” Id. at

944. With regard to the second prong of the De Varon analysis, we determined

that a district court should look at other participants only to the extent that they

(1) “are identifiable or discernable from the evidence,” and (2) “were involved in

the relevant conduct attributed to the defendant.” Id. In order to satisfy the

second prong, the defendant must show he is less culpable than most other

participants in his relevant conduct. Id. We recognized, however, that the first

prong set forth in De Varon may, in many cases, be dispositive. Id. at 945. In

some cases, even the least culpable participant in the conspiracy will not be

entitled to a minor-role adjustment. Id. at 944.

      In general, U.S.S.G. § 1B1.3(a)(1)(B) provides that “in the case of a jointly

undertaken criminal activity,” a defendant’s relevant conduct includes “all

reasonably foreseeable acts and omissions of others in furtherance of the jointly

undertaken criminal activity, that occurred during the commission of the offense

                                           4
of conviction, in preparation of that offense, or in the course of attempting to

avoid detection or responsibility for that offense.”

      The district court did not clearly err in denying Tapia a minor-role reduction

pursuant to U.S.S.G. § 3B1.2(b) because Tapia failed to meet his burden of

showing that his role, as compared to the relevant conduct for which he was held

accountable, was minor. The district court held Tapia accountable only for the

amount of drugs he transported, and he possessed mechanical skills beyond that of

the average person and was the only person able to access the cocaine and money

proceeds hidden in secret compartments in two transportation vehicles critical to

the conspiracy. In addition, the district court correctly concluded that his

culpability, as compared to the other participants in the relevant conduct, was

essentially the same, such that he was not substantially less culpable than the

average participant. Accordingly, we affirm.

      AFFIRMED.1




      1
             Tapia’s Motion for Leave to File Out of Time Reply Brief is GRANTED.

                                           5